IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MAYRA GONZALEZ,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5493

AMC/CCMSI,

        Respondent.

___________________________/


Opinion filed March 12, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Petitioner.

Michael Arington and Matthew A. Whiddon of Eraclides, Gelman, Hall, Indek,
Goodman & Waters, LLC., Jacksonville, for Respondent.




PER CURIAM.

     In this workers’ compensation case, Claimant filed a petition for writ of certiorari

challenging an order of the Judge of Compensation Claims that appoints an expert

medical advisor (EMA) under the authority of section 440.13(9), Florida Statutes
(2011). The physical examination by the EMA, were it to take place, would

constitute harm not remediable on appeal because Petitioner objects to being

physically examined. But the facts before us demonstrate a disagreement in medical

opinions sufficient to warrant the objected-to examination such that the JCC, in

ordering the EMA, has not departed from the essential requirements of law. Any

harm that might result from the EMA’s being asked to opine on facts or issues of

law that are not properly within the EMA’s purview can be fully remedied on plenary

appeal. Therefore, this petition for writ of certiorari is DENIED.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.




                                          2